Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2020 has been considered by the Examiner and made of record in the application file.


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-16, 18, 20, 21 and 25-27 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Krishnaswamy et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5, 6, 8, 10-12, 14, 15, 18, 20, 21, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2008/0301166 A1) in view of Krishnaswamy et al. (US 2009/0124241 A1).
Consider claims 1 and 21, Sugiyama et al. show and disclose a user profile generation method {A terminal, comprising: one or more processors; and one or more memories, wherein the one or more memories store one or more computer programs, the one or more computer programs comprise an instruction, and when the instruction is executed by the one or more processors, causes the one or more processors to perform operations, the operations comprising:}, (creating means for extracting from the user profiles stored in the collecting means one or more user profiles relating to the current user situation and creating a comprehensive user profile of the current user situation based on the one or more extracted user profiles [paragraph 48]) comprising: receiving, by a user profile platform of a terminal having a first application and a second application (the management device 100 may be realized as a service on a user's mobile terminal [fig. 1, paragraph 98]), a first request sent by the first application, to request a current user profile (In response to a request from any application 110, the management device 100 creates the comprehensive user profile according to a 
user situation at the time of request and provides it to the requester [paragraphs 98, 116, 119-122]); obtaining, by the user profile platform based on the first request, a first 
data "during meals"; the user profile providing unit 105 performs the weighting, sorts the user profile correlated with each situation data based on the relevance level data, and converts the sorted user profile into a format suitable for the web browser 110a; the user profile providing unit 105 transmits the created comprehensive user profile to the web browser 110a [paragraphs 166-169]); receiving, by the user profile platform, a second request sent by the second application to request a current user profile; obtaining, by the user profile platform based on the second request, a second user profile type required by the second application; in response to the second request, obtaining, by the user profile platform according to the user profile model, a second current user profile corresponding to the second user profile type; and sending, by the user profile platform to the second application, the second current user profile corresponding to the second user profile type (mobile phone messaging application 110c used by the user during commuting transmits an application profile to the management device 100 at the start of its operation; request accepting unit 104 of the management device 100 that received the application profile obtains situation data corresponding to the current user situation; situation data of the user, i.e. "commuting" is obtained;  the user profile providing unit 105 converts the merged user profile for each  the user profile providing unit 105 provides a merged user profile to the mobile phone text messaging application 110c after merging these user profiles [paragraphs 177-184]); wherein the first current user profile and the second current user profile are different; and the user profile model comprises at least one of a static profile model or a dynamic profile model (the comprehensive user profile converted into the format that is 
usable by the web browser 110a; mobile phone text messaging application 110c can utilize the comprehensive user profile created by the web browser l110a and the IM 110c; the user profile for the web browser 110a and the user profile for the IM 110b are converted into a format that can be used by the mobile phone text messaging application [paragraphs 169, 183-185]).
However, Sugiyama et al. fail to specifically disclose wherein at least one of the first current user profile and the second current user profile comprises a probability of likelihood for a current behavior of a user.
In the same field of endeavor, Krishnaswamy et al. show and disclose wherein at least one of the first current user profile and the second current user profile comprises a probability of likelihood for a current behavior of a user (a user profile residing in the mobile client can be updated using special software resident in the mobile client; such user profile information, which includes information derived from past observations of the user, may be used to create some form of probability model of the user's likely behavior for a given time of day and current location [paragraph 398]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to update a user 
Consider claims 2 and 25, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claims 1 and 21 above, respectively, and in addition, Sugiyama et al. further disclose when the user profile platform receives an update request, updating, by the user profile platform, the user profile model based on user data (user profile collecting unit 103 of the management device 100 receives at a predetermined timing a user profile created or updated by any of the applications 110 [paragraph 116]).
Consider claims 3 and 26, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claims 1 and 21 above, respectively, and in addition, Sugiyama et al. further disclose wherein before receiving the first request sent by the first application, the method further comprises: receiving, by the user profile platform, a registration request sent by the first application, wherein the registration request comprises the first user profile type required by the first application (When the management device 100 receives the user profile and the application profile (#13), it extracts data for specifying the user situation at the time of receipt (#14); the management device 100 extracts time information and an identifier of the application, and reads situation data including these from the situation data table 102a (#15); the management device 100 correlates the received user profile and at least the user situation in the situation data and stores it in the profile DB 106a; user profile may include the time information; application profile includes an identification of the 
Consider claim 5, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 2 above, and in addition, Sugiyama et al. further disclose wherein updating the user profile model based on user data comprises: obtaining, by the user profile platform based on the user data, from a tag base of the user profile platform, a user tag corresponding to the user data; and updating, by the user profile platform, the user profile model based on at least one of the user data or the user tag (the description language in the comprehensive user profile and the tag name in a user profile are converted into a format according to each application; an ontology file maybe used for the conversion; ontology file indicates the relationship between vocabulary and concepts, and the like; this ontology file states that "IT" and "Information Technology" are the same concept; a user profile in which the terms related to the preference information used in the mailer 110b have been translated into the terms used in the car navigation system 110c, using the ontology file [paragraphs 64, 199, 200]).
Consider claim 6, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 1 above, and in addition, Sugiyama et al. further disclose wherein the user profile model comprised in the user profile platform is originally stored in the terminal in advance; or the user profile platform obtains the user profile model from a network side in advance (prior to the creation of 
Consider claim 8, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 1 above, and in addition, Sugiyama et al. further disclose wherein when the user profile model is a dynamic profile model, the obtaining, by the user profile platform according to a user profile model, a first current user profile corresponding to the first user profile type comprises: obtaining, by the user profile platform, current scenario data; and obtaining, by the user profile platform through computation based on the scenario data and the user profile model, the first current user profile corresponding to the first user profile type (In order to create the comprehensive user profile, a user profile will be used that corresponds to a user situation when the user profile is requested, or a user situation specified by an application (hereinafter collectively referred to as "current user situation").  The user profile corresponding to the current user situation means a user profile that an application will create under the same user situation as the current user situation [paragraphs 82, 117, 118, 128]).
Consider claim 10, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 1 above, and in addition, Sugiyama et al. further disclose wherein at least one of the first current user profile and the second current user profile comprises a predicted result of a current behavior or preference of a user (web browser 110a creates a user profile about what kind of information the user is interested in based on a page access record, searched keywords, etc.; the media player 110b creates a user profile about the user's 
Consider claim 11, Sugiyama et al. show and disclose a terminal (user's mobile terminal [paragraph 98]), comprising: a first application; a second application, and a user profile platform (user profile sharing system comprises a management device 100, and one or more applications 110a and 110b [fig. 1, paragraph 81]), wherein the user profile platform is configured to: collect first user data of the terminal (every time new user information is collected from the data source 111, new situation data is stored in the situation data table 102a based on the collected user information; transition history of the user situation is thus stored in the situation data table 102a [paragraph 114]); obtain the first user data from the data collection module, obtain second user data based on the first user data, and generate or update a knowledge base based on the second user data, wherein the knowledge base is configured to store the second user data (a user situation determination criteria table 101a stored in a knowledge DB 101;  a relevance level data table 101b stored in the knowledge DB 101; Determination criteria data is registered in the user situation determination criteria table 101a; Information collectable by the data resource 111 or time information detectable by the management device 100 may be used as the situation derivation data, which is correlated with each user situation; assume that "position information: Kadoma", "terminal used: laptop PC" and "application used: web browser" at 08:30, which is indicated by an internal clock of the management device 100, are collected from the data source 111.  In this case, it is determined that the user situation is "at work" [paragraphs 100-103]); store a user profile model, obtain a tag corresponding to the second user data from a tag base  receive a first request sent by the first application, to request a first current user profile (In response to a request from any application 110, the management device 100 creates the comprehensive user profile according to a user situation at the time of request and provides it to the requester [paragraphs 98, 116, 119-122]); in response to the first request, obtain, based on the first request, a first user profile type required by the first application, obtain, according to the user profile model, the first current user profile corresponding to the first user profile type, and send the obtained first current user profile to the first application (management device 100 that received the application profile reads situation data corresponding to the current user situation; the user situation 
data "during meals"; the user profile providing unit 105 performs the weighting, sorts the user profile correlated with each situation data based on the relevance level data, and converts the sorted user profile into a format suitable for the web browser 110a; the user profile providing unit 105 transmits the created comprehensive user profile to the web browser 110a [paragraphs 166-169]); receive a second request sent by the second  situation data of the user, i.e. "commuting" is obtained;  the user profile providing unit 105 converts the merged user profile for each application into a format that can be used by an application that is requesting the user profile; the user profile providing unit 105 provides a merged user profile to the mobile phone text messaging application 110c after merging these user profiles [paragraphs 177-184]); wherein the first current user profile and the second current user profile are different; and the user profile model comprises at least one of a static profile model or a dynamic profile model (the comprehensive user profile converted into the format that is usable by the web browser 110a; mobile phone text messaging application 110c can utilize the comprehensive user profile created by the web browser l110a and the IM 110c; the user profile for the web browser 110a and the user profile for the IM 110b are converted into a format that can be used by the mobile phone text messaging application [paragraphs 169, 183-185]).

In the same field of endeavor, Krishnaswamy et al. show and disclose wherein at least one of the first current user profile and the second current user profile comprises a probability of likelihood for a current behavior of a user (a user profile residing in the mobile client can be updated using special software resident in the mobile client; such user profile information, which includes information derived from past observations of the user, may be used to create some form of probability model of the user's likely behavior for a given time of day and current location [paragraph 398]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to update a user profile with information on a the probability of a user’s likely behavior at a current time and location as taught by Krishnaswamy et al. in the system of Sugiyama et al., in order to manage and provide profiles based on a user’s situation and/or environment.
Consider claim 12, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 11 above, and in addition, Sugiyama et al. further disclose wherein the user profile platform is further configured to: before receiving the first request sent by the first application, receive a registration request sent by the first application, Atty. Docket No.: 210167.0943.2 (P926)6/13wherein the registration request comprises the first user profile type required by the first application (When the management device 100 receives the user profile and the application profile (#13), it extracts data for specifying the user situation at the time of receipt (#14); the management device 100 extracts time 
Consider claim 14, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 11 above, and in addition, Sugiyama et al. further disclose wherein when an update request is received, the user profile platform updates the user profile model based on at least one of the second user data or the user tag (the description language in the comprehensive user profile and the tag name in a user profile are converted into a format according to each application; an ontology file maybe used for the conversion; ontology file indicates the relationship between vocabulary and concepts, and the like; this ontology file states that "IT" and "Information Technology" are the same concept; a user profile in which the terms related to the preference information used in the mailer 110b have been translated into the terms used in the car navigation system 110c, using the ontology file [paragraphs 64, 199, 200]).
Consider claim 15, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 11 above, and in addition, Sugiyama et al. further disclose wherein the user profile model is originally stored in the user profile platform in advance (prior to the creation of the comprehensive profile, each 
Consider claim 18, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 11 above, and in addition, Sugiyama et al. further disclose wherein when the user profile model is a dynamic profile model, the user profile platform obtains current scenario data from the data collection module; and the user profile platform obtains, through computation based on the scenario data and the user profile model, the first current user profile corresponding to the first user profile type (In order to create the comprehensive user profile, a user profile will be used that corresponds to a user situation when the user profile is requested, or a user situation specified by an application (hereinafter collectively referred to as "current user situation").  The user profile corresponding to the current user situation means a user profile that an application will create under the same user situation as the current user situation [paragraphs 82, 117, 118, 128]).
Consider claim 20, Sugiyama et al., as modified by Krishnaswamy et al. show and disclose the claimed invention as applied to claim 11 above, and in addition, Sugiyama et al. further disclose wherein at least one of the first current user profile and the second current user profile comprises a predicted result of a current behavior or preference of a user (web browser 110a creates a user profile about what kind of information the user is interested in based on a page access record, searched keywords, etc.; the media player 110b creates a user profile about the user's preferences based on the content viewing history of the user [paragraphs 84, 156, 160-162]).

Claims 4, 13, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2008/0301166 A1) in view of Krishnaswamy et al. (US 2009/0124241 A1), and in further view of Veerepalli et al. (US 2011/0314037 A1).
Consider claims 4 and 27, and as applied to claims 3 and 26 above, respectively, Sugiyama et al., as modified by Krishnaswamy et al., show and disclose the claimed invention except wherein when the user profile platform receives the registration request, if the user profile model does not comprise the first user profile type, the updating, by the user profile platform, a current user profile model based on user data comprises: adding, by the user profile platform, the first user profile type to the user profile model based on the user data.
In the same field of endeavor, Veerepalli et al. show and disclose wherein when the user profile platform receives the registration request, if the user profile model does not comprise the first user profile type, the updating, by the user profile platform, a current user profile model based on user data comprises: adding, by the user profile platform, the first user profile type to the user profile model based on the user data (application type determining component 104 can discern an application type related to the requested profile; the application type can be specified in the profile request; in another example, application type determining component 104 can locate the requested profile in profile component 110, and can determine whether the profile has an application type that is operator-specific [paragraphs 34, 35]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine/discern 
Consider claim 13, and as applied to claim 12 above, Sugiyama et al., as modified by Krishnaswamy et al., show and disclose the claimed invention except wherein when the user profile platform the registration request, if the user profile model does not comprise the first user profile type, the user profile platform adds the first user profile type to the user profile model based on at least one of the second user data or the user tag.
In the same field of endeavor, Veerepalli et al. show and disclose wherein when the user profile platform receives the registration request, if the user profile model does not comprise the first user profile type, the user profile platform adds the first user profile type to the user profile model based on at least one of the second user data or the user tag (application type determining component 104 can discern an application type related to the requested profile; the application type can be specified in the profile request; in another example, application type determining component 104 can locate the requested profile in profile component 110, and can determine whether the profile has an application type that is operator-specific [paragraphs 34, 35]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to determine/discern application type for user profile if not included with an application request as taught by Veerepalli et al. in the system of Sugiyama et al., as modified by Krishnaswamy et al., in order to manage and provide profiles to applications based on type and requirements.
claim 16, and as applied to claim 11 above, Sugiyama et al., as modified by Krishnaswamy et al., show and disclose the claimed invention except wherein the user profile platform is further configured to obtain the user profile model from a network side in advance.
In the same field of endeavor, Veerepalli et al. show and disclose wherein the user profile platform is further configured to obtain the user profile model from a network side in advance (the one or more profiles can apply to the operator and further to subscription information regarding a user related to the profile component 110.  The device 202 can utilize the profiles to access core network 204 to provide one or more subscriber services to one or more applications executing on device 202; where profile component 110 is a R-UIM, communication network 200 can be operable for use in a CDMA ecosystem in which full-feature R-UIM-based open market devices can be distributed [paragraphs 37, 38]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide operator based profiles as taught by Veerepalli et al. in the system of Sugiyama et al., as modified by Krishnaswamy et al., in order to manage and provide profiles to applications based operator/network access.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuhn et al. (US 2012/0185419 A1) show and disclose a dynamic user profile may be indicative of one or more current inferable user behavior contexts for a user co-located with the mobile device, reading on the claimed “wherein at least one of the first current user profile and the second current user profile comprises a probability of likelihood for a current behavior of a user,” (see abstract and paragraph 42).
Perdon et al. (US 2003/0033405 A1) show and disclose attributing a preference profile is based in part on those activities, from the plurality of available activities, in which the current user is most likely to participate during the engagement with the interactive service, reading on the claimed “wherein at least one of the first current user profile and the second current user profile comprises a probability of likelihood for a current behavior of a user,” (see abstract and claim 32).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/Examiner, Art Unit 2641